DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-19 are under examination.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of undefined terms "a1, a2 and a3".  Correction is required.  See MPEP § 608.01(b).
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “a1, a2, a3, a4, b1, b2, b3, and b4”.
Claim Rejections - 35 USC § 112
Claims 1-2, 5-6, 8-9, 11-12, 14-13, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The terms “a1, a2, and a3” in claims 1, 8 and 14 is indefinite because the specification does not clearly define the terms.
The terms “a2 and a4” in claims 2, 9, and 15 is indefinite because the specification does not clearly define the terms.
The terms “b1, b2, and b3” in claims 5, 11, and 17 is indefinite because the specification does not clearly define the terms.
The terms “b2 and b4” in claims 6, 12, and 18 is indefinite because the specification does not clearly define the terms.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 

Claims 1, 5, 8, 11, 14, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps and mathematic concept without significantly more. 

The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): Yes, the claims recite processes, apparatus, and computer program products.
With respect to step (2A)(1) The claims recite an abstract idea of generation rule. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
	Mathematical concepts recited in claims 1, 8, 11, 14, and 17 include:
 “generation rule”.
	Mental processes recited in claims 1, 8, 11, 14, and 17 include:
“changing the first biological data item using the one or more time change values and/or the one or more amplitude change values”.
	Therefore, the claims recite elements that, individually and in combination, constitute one or more judicial exceptions.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). The claimed additional elements are analyzed alone or in combination to determine if the judicial exception is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exception, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claims 1, 8, 11, 14, and 17 recites the additional element that is not an abstract idea: “obtains a first biological data item including an event-related potential of a user and obtains a first label associated with the first biological data item” which is a data gathering step. Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Claims 1, 8, and 14 recites an additional element that is not an abstract idea: “outputs the one or more second biological data items associated with the first label, as training data related to the user”.
	This element does not implement the abstract idea.  Combining the elements with the abstract idea neither limits the structure of the “data generation apparatus of claim 1, classifier generation apparatus of claim 5, or recording medium of claim 14 and 17”, nor does it impose any limitations on how the abstract idea is performed.  Hence, its inclusion in the claim only generally links the abstract idea to a highly generic technological environment. (see MPEP 2106.05(h)).
	Claims 1, 5, 14, and 17 also recites the additional non-abstract element of “data generation apparatus of claim 1, classifier generation apparatus of claim 5, or recording medium of claim 14 and 17” of a computer system.
	The claims do not describe any specific computational steps by which the “data generation apparatus of claim 1, classifier generation apparatus of claim 5, or recording medium of claim 14 and 17” performs or carries out the judicial exception, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims require nothing more than a generic computer to perform the functions that constitute the judicial exception.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	Dependent claims 2, 3, and 4 of claim 1 have been analyzed with respect to 2A-2.  Dependent claims 2, 3, and 4 are directed to further abstract limitations.  Additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception. Dependent claims 2, 3, and 4 are directed to additional steps of data gathering.  Additional data gathering steps, or limitations describing the data collected are insufficient to provide a practical application.  Dependent claims 2, 3, and 4 are directed to additional computer limitations. These additional computer limitations do not rise to the level of a specific machine, nor do any of the limitations recite specific structures of the computer used to perform the judicial exception.
	None of these dependent claims recite additional elements, alone or in combination, which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to dependent claims 6-7 of claim 5 and dependent claims 15-16 of claim 14 and dependent claims 18-19 of claim 17: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  Lotte et al (2015) discloses the following elements equivalent to the claimed data gathering steps.  As such, the prior art recognizes that this data gathering element is routine, well understood and conventional in the art. Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claims 1, 5, 8, 11, 14, and 17: the additional limitations of “obtaining a first biological data item including an event-related potential of a user and generating a classifier using training data that includes the first biological data item, the one or more second biological data items, the third biological data item, and the one or more fourth biological data items” fails to rise to significantly more than the judicial exception.  Lotte et al discloses data gathering, data generation, data labeling, and classifier training using the collected data to reduce BCI calibration time. Therefore, the element of data gathering, data generation, data labeling, and classifier training are routine, well understood and conventional in the art. This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine, it does not effect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
	With respect to claims 1, 4, 5, 14, and 17: data generation apparatus of claim 1, classifier generation apparatus of claim 5, or recording medium of claim 14 or 17 are computer related elements and are part of a general-purpose computer system do not rise to the level of significantly more than the judicial exception.  Lotte et al (2015) disclose computer systems or computing elements which perform the same functions.  As such, the prior art recognizes that these computing elements are routine, well understood and conventional in the art. The additional elements are set forth at such a high level of generality that they can be met by a general-purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	Dependent claims 2- 4, 6-7, 9-10, 12-13, 15-16, and 18-19 have been analyzed with respect to step 2B. Dependent claims 2- 4, 6-7, 9-10, 12-13, 15-16, and 18-19 provide additional abstract limitations.  Additional abstract limitations cannot provide significantly more than the judicial exception as they are a part of that exception.  Dependent claims 2- 4, 6-7, 9-10, 12-13, 15-16, and 18-19 relate to the data gathering discussed above.  Data gathering steps fail to rise to the level of significantly more than the exception as they are extra-solution activity. Dependent claims 2- 4, 6-7, 9-10, 12-13, 15-16, and 18-19 relate to additional computer components discussed above which can be met by a general-purpose computer system.  None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	In combination, the collection or generation of the data, acted upon by the judicial exception, performed in a generic computer or generic computing environment fail to rise to the level of significantly more.  The data gathering steps provide the data for the judicial exception, which is carried out by the general-purpose computers.  No non-routine step or element has clearly been identified.
The claims have all been examined to identify the presence of one or more judicial exceptions.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether the additional limitations integrate the judicial exception into a practical application.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether those additional limitations provide an inventive concept which provides significantly more than those exceptions.  Individually, the limitations of the claims and the claims as a whole have been found lacking.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lotte et al. (Proceedings of the IEEE, Vol. 103, No. 6, 871-890, published June 2015). 
Regarding claims 1,8 and 14, Lotte teaches brain–computer interfaces (BCI). BCI are systems that enable their users to interact with a computer by means of brain activity only, this activity being typically measured by electroencephalography (EEG) (Page 871, Column Right, Section Introduction, Figure 1). According to Lotte, there are two main types of BCI systems, which exploit two different types of information (Page 871, Column Right, Paragraph 2). One system depends on Event-related potentials (ERP)-based BCI, which are based on brain responses to attended stimulus. A typical example of an ERP is the P300, which is a positive deflection of the EEG signals occurring about 300 ms after a rare, relevant and attended stimulus (Page 871, Column Right, Paragraph 2). ERP have been extensively used to design BCI-based spellers exploiting the user’s brain responses to attended visual stimulus, including the P300 and the N200 (Page 871, Column Right, Paragraph 2). The other system is an oscillatory activity-based BCI which exploit changes in the amplitudes of EEG oscillations due to spontaneously performed mental tasks (e.g., a movement imagination) (Page 871, Column Right, Paragraph 2, Figure 2). 
Lotte mentions a typical architecture of a BCI based on machine learning where EEG signals are acquired from the BCI user (Page 871-872, Column Right-Left, Paragraph 2). Then, they are preprocessed, usually with different types of filters, to remove noise and enhance the relevant information (Page 872, Column Right, Paragraph 1). The relevant information contained in the signals is extracted under the form of values called features (Page 872, Column Right, Paragraph 1). Such features are given as input to a classifier whose aim is to identify which feature values correspond to which class of EEG signals (e.g., EEG signals corresponding to left hand or right-hand movement imagination) (Page 872, Column Right, Paragraph 1). The signals class is then translated into a command for the computer (e.g., an imagined left-hand movement is translated into moving a cursor towards the left) before providing feedback to the user about the mental command recognized by the system (Page 872, Column Right, Paragraph 1). Typically, the preprocessing, feature extraction and/or classification algorithms are all calibrated specifically for each user (Page 872, Column Right, Paragraph 1).
Lotte further teaches that the time required to calibrate BCI are long due to the fact that many examples of the user’s EEG signals must be recorded in order to calibrate the BCI using machine learning (Page 871, Column Left, Section Introduction, Paragraph 2). One method proposed by Lotte to reduce BCI calibration time is Semi-Supervised Learning (Page 874, Column Right, Section B, Bullet 3, Page 876, Figure 4). Semi-supervised learning consists of learning a model from both labeled and unlabeled data (Page 874, Column Right, Section B, Bullet 3, Page 876, Figure 4). This can be achieved by learning an initial model from the labeled training data available and then using this model prediction (typically the classifier output class) to label the test data encountered during model use (Page 874, Column Right, Section B, Bullet 3, Page 876, Figure 4). The newly labeled data are then incorporated into the already available training set and used to retrain the model, hence generally improving it (Page 874, Column Right, Section B, Bullet 3, Page 876, Figure 4). For BCI, this approach has been used with CSP features and an LDA or support vector machine (SVM) classifier (Page 874, Column Right, Section B, Bullet 3, Page 876, Figure 4). More precisely, the CSP and LDA/SVM were first optimized on the little labeled training data available (Page 874, Column Right, Section B, Bullet 3, Page 876, Figure 4). Then, they were used on the unlabeled testing data, to predict the class label of these data. The test data classified and labeled (with the predicted class) were then incorporated into the training set, and the CSP and LDA/SVM retrained (Page 874, Column Right, Section B, Bullet 3, Page 876, Figure 4). This process was repeated for successive blocks of testing data, hence generally adaptively improving the quality of the CSP and classifiers as more testing data are encountered (Page 874, Column Right, Section B, Bullet 3, Page 876, Figure 4). 
Lotte discusses a typical oscillatory activity-based BCI that is designed around two main algorithms: the common spatial patterns (CSP) algorithm to optimize spatial filters and the linear discriminant analysis (LDA) algorithm for classification (Page 873, Column Right, Paragraph 5). The CSP algorithm aims at learning spatial filters such that the variance of the spatially filtered signals is maximized for one class (e.g., one mental imagery task) and minimized for the other class. Since the variance of a band-pass filtered signal corresponds to the band-power of the signal in that band, CSP optimizes spatial filters that lead to optimally discriminant band-power features (Page 873, Column Right, Paragraph 5). This is relevant for the design of oscillatory activity-based BCI since such BCI exploit changes in EEG oscillations amplitude, i.e., changes in the EEG signals band power (Page 873, Column Left, Paragraph 1). CSP spatial filters are optimize by the function discussed by Lotte. Once the filters are obtained, CSP feature extraction consisting of filtering the EEG signals are used to compute the resulting signals variance (Page 873, Column Left, Paragraph 1).
Lotte proposes three different methods to generate artificial EEG trials from the few EEG trials initially available, in order to augment the training set size (Page 871, Column Left, Abstract). These artificial EEG trials are obtained by relevant combinations and distortions of the original trials available (Page 871, Column Left, Abstract). One approach discussed by Lotte to generate artificial EEG trials is referred to as the Signal Segmentation and Recombination in Time-Frequency Domain (Page 878, Column Left, Section 2).  This method involves performing the trial segmentation and random recombinations into the time-frequency domain (Page 878, Column Left, Section 2). Part of the process involves transforming each band-pass filtered training trial in a time-frequency representation by using a short-time Fourier transform (STFT) for each channel by using 250 ms-long hamming windows with 50% overlap (Page 878, Column Left, Section 2). From these time windows, a new artificial trial in the time-frequency domain can be generated. The final artificial trial is obtained by using inverse STFT (Page 878, Column Left, Section 2). This process is repeated multiple times to generate multiple artificial trials.
	Thus, obtaining and augmenting biological data item is anticipated by Lotte. Lotte teaches a BCI system to include a computer, one or more processors for the execution of instructions, a recording medium that is non-volatile and computer-readable, a memory for the storage of data and instructions consisting of algorithms or generation rules, an electroencephalography (EEG) for obtaining and generating biological data, and a classifier for the classification of biological data (Page 871, Column Right, Section Introduction, Page 872, Figure 1). The BCI system utilizes an electroencephalography (EEG) that measures brain activity for obtaining a first biological data item including an event-related potential of a user (Page 871, Column Left, Section Introduction, Paragraph 2). Through semi-supervised learning a first label associated with the first biological data item is obtained (Page 875, Column Right, Section 3, Page 876, Figure 4). The stored generation rules of the BCI system includes, the linear discriminant analysis (LDA), common spatial patterns (CSP) and band power features computation algorithms (Page 873, Column Left-Right, Section II.A, Page 874, Figure 3). The purpose of these algorithms is for the generation of one or more second biological data items by changing the first biological data item using the one or more time change values and/or the one or more amplitude change values, and outputs the one or more second biological data items associated with the first label, as training data related to the user (Page 873, Column Left-Right, Section II.A, Page 874, Figure 3).
Thus, claims 1, 8, and 14 are clearly anticipated by the teachings of Lotte above and is rejected for the reasons above. 
With respect to claims 2, 9 and 15, Lotte teaches a BCI system as discussed above to include the data generation apparatus, the electroencephalography (EEG), the classifier generation apparatus, and a recording medium (Page 871, Column Right, Section Introduction, Page 872, Figure 1). The EEG is used for the purpose of obtaining information on an event interval corresponding to the event-related potential (Page 871, Column Right, Section Introduction, Figure 1). The process of extracting a first-time interval obtained by the EEG of the first biological data item with reference to the information on the event interval can be achieve via the signal segmentation and recombination in the time frequency domain data augmentation method (Page 878, Column Left-Right, Section 2, Page 878, Figure 7). The classifier CSP+LDA and band power features computation model changes the first biological data item in the first-time interval using the one or more time change values and/or the one or more amplitude change values (Page 873, Column Left-Right, Section II.A, Page 874, Figure 3, Page 876, Figure 4).  
With respect to claims 3, 7, 10, 13, 16, and 19, it is noted that these claims are interpreted to include a biological data item of a brainwave that includes an ERP with a time change in the range of -250 ms to +250 ms and an amplitude change in a range from 0.1 times to 1.9 times greater than its counterparts from a data generation apparatus via an EEG. The teachings of Lotte compared EEG oscillations in the 8–30-Hz band right hand movement imagination with those of the left (Page 872, Figure 2). The decrease in signal amplitude in that band during right hand motor imagery is clearly visible. The left-hand movement imagination as depicted in Figure 2 occurs within the -250 ms to +250 ms range and has an increase in amplitude in a range from 0.1 times to 1.9 times greater than the right-hand movement imagination (Page 872, Figure 2). The amplitude is changing due to hand movement imagination (Page 872, Column Right, Paragraph 2).
With respect to claim 4, Lotte teaches a BCI system that includes an electroencephalography (EEG), a biological data measurement system for the measurement of brain activity of the user (Page 871, Column Right, Section Introduction, Page 872, Figure 1). It is well known in the art that an EEG apparatus measures and records an electrogram of electrical activity when it is attached to the scalp of a user via electrodes. 
With respect to claims 5, 11, and 17, Lotte teaches a BCI system to include a computer, one or more processors for the execution of instructions, a recording medium that is non-volatile and computer-readable, a memory for the storage of data and instructions consisting of algorithms or generation rules, an electroencephalography (EEG) for obtaining and generating biological data, and a classifier for the classification of biological data (Page 871, Column Right, Section Introduction, Page 872, Figure 1). The stored generation rules of the BCI system includes, the linear discriminant analysis (LDA), common spatial patterns (CSP) and band power features computation algorithms (Page 873, Column Left-Right, Section II.A, Page 874, Figure 3). These rules include one or more time change values and/or one or more amplitude change values. Obtaining a first and third biological data items including an event-related potential of a user is achieved through the BCI system. Through semi-supervised learning a first label associated with the first biological data item is obtained (Page 875, Column Right, Section 3, Page 876, Figure 4). Similarly, a second label associated with the third biological data item can be obtained through the same method (Page 875, Column Right, Section 3, Page 876, Figure 4). The generation rule stored is used to generate one or more second biological data items and one or more fourth biological data items by respectively changing the first biological data item and the third biological data item using the one or more time change values and/or the one or more amplitude change values (Page 873, Column Left-Right, Section II.A, Page 874, Figure 3). As depicted in figure 4, Lotte teaches that a first and third biological data items are inputted into the classifier of the semi-supervised learning model. The model changes the first biological data item and the third biological data item using the one or more time change values and/or the one or more amplitude change values (Page 874, Figure 3, Page 876, Figure 4,). As a result, one or more second biological data items and one or more fourth biological data items is generated (Page 876, Figure 4). The generation of a new and improve classifier is achieved by incorporating the new training data consisting of the first biological data item, the one or more second biological data items, the third biological data item, and the one or more fourth biological data items into the already available training set and using it to retrain the classifier (Page 874, Column Right, Section B, Bullet 3, Page 876, Figure 4). 
With respect to claims 6, 12, and 18, Lotte describes a method of obtaining data of brainwaves and labeling the data through the semi-supervised learning model. The process of extracting a first-time interval and a third time interval obtained by the EEG of the first and third biological data items with reference to the information on the event intervals is achieved via the signal segmentation and recombination in the time frequency domain data augmentation method (Page 878, Column Left-Right, Section 2, Page 878, Figure 7). The generation of one or more second and fourth biological data items by respectively changing the first biological data item in the first-time interval and the third biological data item in the third time interval using the one or more time change values and/or the one or more amplitude change values is achieved through the use of the algorithms stored within the BCI system (Page 873, Column Left-Right, Section II.A, Page 874, Figure 3). Figure 4 depicts this process. As shown, first and third biological data items are inputted into the semi-supervised learning model (Page 876, Figure 4). The model changes the first and third biological data according to its algorithms depicted in figure 3 to output a second and fourth biological data items (Page 874, Column Right, Section B, Bullet 3, Page 876, Figure 4, Page 873, Column Left-Right, Section II.A, Page 874, Figure 3).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KETTIP KRIANGCHAIVECH whose telephone number is (571)272-1735. The examiner can normally be reached 8:30am-5:00pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.K./Examiner, Art Unit 4162                                                                                                                                                                                                        
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631